Supreme Court of Texas
                           ══════════
                            No. 21-0499
                           ══════════

                Warren Chen and DynaColor, Inc.,
                             Petitioners,

                                   v.

                 Razberi Technologies, Inc., et al.,
                             Respondents

   ═══════════════════════════════════════
              On Petition for Review from the
       Court of Appeals for the Fifth District of Texas
   ═══════════════════════════════════════

                      Argued March 23, 2022

      JUSTICE DEVINE delivered the opinion of the Court.

      Justice Bland did not participate in the decision.

      Foreign defendants challenging personal jurisdiction filed an
accelerated interlocutory appeal from the denial of their special
appearances. While the appeal was pending, the trial court rendered a
final judgment on the merits. Because the interlocutory order merged
into the final judgment, the court of appeals dismissed the pending
appeal as moot without resolving the still-live jurisdictional issue. 1 The
court held that, following rendition of final judgment, the jurisdictional
issue could be challenged only by filing a separate notice of appeal from
that judgment, which the defendants failed to do. 2 We reverse and
remand to the court of appeals for disposition of the special appearance
on the merits.
       Under Texas Rule of Appellate Procedure 27.3, the court of
appeals was obligated to treat the previously perfected appeal as an
appeal from the final judgment, but only as to the issues raised in the
existing appeal. A second notice of appeal was not required unless the
parties wished to expand the scope of the appeal.             This conclusion
accords with Rule 27.3’s plain language, our opinion in Roccaforte v.
Jefferson County, 3 and the well-established principle that “a court of
appeals has jurisdiction over any appeal in which the appellant files an
instrument in a bona fide attempt to invoke the appellate court’s
jurisdiction.” 4 As we have repeatedly affirmed, the appellate rules must
be construed “reasonably, yet liberally, so that the right to appeal is not
lost by imposing requirements not absolutely necessary to effect the
purpose of a rule.” 5 Because Rule 27.3 applies, a second “protective”


       1___ S.W.3d ___, 2021 WL 1702938, at *1 (Tex. App.—Dallas Apr. 28,
2021) (order reinstating the court’s previously withdrawn opinion in Chen v.
Razberi Techs., Inc., 639 S.W.3d 105 (Tex. App.—Dallas 2020)). For
convenience, we refer to the court’s 2020 opinion as Chen I and the 2021 order
as Chen II.
       2   Chen I, 639 S.W.3d at 107.
       3   341 S.W.3d 919, 924-25 (Tex. 2011).
       4   Verburgt v. Dorner, 959 S.W.2d 615, 616 (Tex. 1997).
       5   Id. at 616-17.



                                        2
notice of appeal from the final judgment was not necessary for the
appellate court to maintain its pre-existing jurisdiction over the still-live
jurisdictional dispute.     The court therefore erred in dismissing the
appeal as moot.
                                        I
       Warren Chen is the Taiwanese CEO of DynaColor, Inc., a
Taiwanese company that invested in and maintained a business
relationship with Razberi Technologies, Inc. When the relationship
soured, Razberi sued Chen and DynaColor (collectively, Chen) in Texas
under various tort theories. The defendants specially appeared and
challenged personal jurisdiction.
       The trial court denied the special appearances, and Chen filed an
accelerated interlocutory appeal 6 along with a motion to stay all
trial-court proceedings pending disposition of the appeal. 7 The court of
appeals denied Chen’s motion, and the appeal proceeded with merits
briefing and a scheduled oral-argument setting.
       Three months before the argument setting, the trial court
rendered final judgment against Chen. 8             The judgment expressly


       6 See TEX. CIV. PRAC. & REM. CODE § 51.014(a)(7) (authorizing an
interlocutory appeal from the grant or denial of a special appearance); TEX. R.
APP. P. 28.1 (describing and setting procedures for accelerated appeals).
       7 By statute, commencement of trial was subject to an automatic stay
while the interlocutory appeal was pending, but other trial-court proceedings
were not automatically stayed. See TEX. CIV. PRAC. & REM. CODE § 51.014(b).
But see id. § 51.014(c) (providing an exception to the automatic stay).
       8  At least in some circumstances, failure to object to rendition of
judgment in violation of an automatic stay can waive the error. See Roccaforte,
341 S.W.3d at 923 (holding that judgment rendered in violation of an automatic
stay is voidable and failure to object in the trial court waives any error related
to the stay).



                                        3
incorporated prior summary-judgment orders and mentioned, but did
not expressly incorporate, the prior special-appearance rulings. Chen,
having fired his trial counsel, did not file a notice of appeal from the final
judgment.
       When the deadline for filing an appeal had expired, 9 Razberi
moved to dismiss the interlocutory appeal, asserting that rendition of a
final judgment while an interlocutory appeal is pending moots the
appeal even if the issue on appeal remains a live controversy.                 In
opposition,       Chen    argued       that,   under   Texas    Rule    of   Civil
Procedure 120a(4), an objection to jurisdiction is not waived by
continued litigation in the trial court. 10
       The court of appeals granted Razberi’s motion and dismissed the
appeal. 11        Although     the     special-appearance      issues   remained
substantively in dispute, the court concluded that “the purpose” of the
pending appeal was mooted when the interlocutory order merged into
the final judgment. 12 The court rejected Chen’s Rule 120a argument,
stating that “[t]he issue is not one of waiver because [the] appellants
could have challenged the special appearance post-judgment by filing a
separate notice of appeal” but “[t]hey chose not to.” 13


       9   See TEX. R. APP. P. 26.1.
       10 The rules provide: “If the objection to jurisdiction is overruled, the
objecting party may thereafter appear generally for any purpose. Any such
special appearance or such general appearance shall not be deemed a waiver
of the objection to jurisdiction when the objecting party or subject matter is not
amenable to process issued by the courts of this State.” TEX. R. CIV. P. 120a(4).
       11   Chen I, 639 S.W.3d at 107.
       12   Id.
       13   Id.



                                           4
      Chen moved for rehearing, arguing, in part, that the court was
required to consider the perfected interlocutory appeal as an appeal
from the final judgment. In support of this argument, Chen cited Texas
Rule of Appellate Procedure 27.3, which provides:

      After an order or judgment in a civil case has been
      appealed, if the trial court modifies the order or judgment,
      or if the trial court vacates the order or judgment and
      replaces it with another appealable order or judgment, the
      appellate court must treat the appeal as from the
      subsequent order or judgment and may treat actions
      relating to the appeal of the first order or judgment as
      relating to the appeal of the subsequent order or judgment.
      The subsequent order or judgment and actions relating to
      it may be included in the original or supplemental record.
      Any party may nonetheless appeal from the subsequent
      order or judgment. 14

      The court of appeals granted Chen’s motion for rehearing and
withdrew its original opinion in Chen I. Razberi then filed motions for
panel and en banc rehearing, and the court of appeals requested
supplemental briefing on the merits and on the rehearing motions.
      Shortly thereafter, we issued ERCOT, Inc. v. Panda Power
Generation Infrastructure Fund, LLC, which cited Chen I for the
proposition that “the trial court’s entry of a final summary judgment in
the plaintiff’s favor moots the defendant’s pending interlocutory appeal
from a prior order denying the defendant’s special appearance, because
the prior order merges into the final judgment.” 15 Panda Power also
cited another of the court of appeals’ opinions, City of Lancaster v. White



      14   TEX. R. APP. P. 27.3 (emphases added).
      15   619 S.W.3d 628, 635-36 (Tex. 2021).



                                       5
Rock Commercial, LLC, 16 as supporting the principles that (1) a final
judgment renders an appeal from an interlocutory order “procedurally
moot” even when the controversy over the substantive issue remains live
and (2) the live substantive issue may be raised by the appellant in an
appeal from the final judgment. 17 In an order granting Razberi’s motion
for rehearing (Chen II), the court construed these favorable citations as
validating Chen I’s disposition of the appeal on mootness grounds. On
that basis, the court withdrew its prior rehearing order as improvidently
granted and reinstated the original opinion. 18 The court did not discuss
or cite Rule 27.3.
       Justice Schenck dissented from the order in Chen II.             In his
opinion, (1) the trial court had no power to render a final judgment while
the pending interlocutory appeal vested the appeals court with
jurisdiction over the question of the trial court’s jurisdiction to render
any judgment at all against the foreign defendants; 19 (2) Panda Power,
which involved a materially different procedural posture, did not
support dismissal of the appeal; 20 (3) Rule 27.3 required the court to give
continuing effect to the defendants’ notice of appeal on the


       16 No. 05-16-00842-CV, 2017 WL 2875520, at *1 (Tex. App.—Dallas July
6, 2017, no pet.) (mem. op.) (dismissing an interlocutory appeal from the denial
of a plea to the jurisdiction after the governmental defendant perfected an
appeal from a final judgment on a jury verdict and holding that, while the
“purpose” of the interlocutory appeal had been mooted by the final judgment,
the jurisdictional issue could be raised in the then-pending appeal from the
final judgment).
       17   619 S.W.3d at 635-36 & nn.13-15.
       18   Chen II, ___ S.W.3d at ___, 2021 WL 1702938, at *1.
       19   Id. at *3-6 (Schenck, J., dissenting).
       20   Id. at *2-3 & *5.



                                          6
special-appearance issues; (4) Panda Power made it clear that Rule 27.3
would apply to the circumstances presented; 21 and (5) “[t]o the extent
[Panda Power] leaves open any question of whether [the court of
appeals] should require the appellants to file a second, protective notice
of appeal,” established Texas Supreme Court precedent favors a
merits-based disposition when supportable by a reasonable, yet liberal,
construction of the appellate rules. 22
       Chen’s petition for review argues that Rule 27.3 prevents the
special-appearance appeal from becoming “procedurally moot” by
requiring the court of appeals to treat the interlocutory appeal as if it
were an appeal from the final judgment. Chen maintains that, when
treated as such, the failure to file a second notice of appeal from the final
judgment is inconsequential as to the live issues already pending in a
perfected appeal before the appellate court. He points out that Rule 27.3
uses discretionary terms when discussing the filing of a notice of appeal
from a subsequent order or judgment but uses mandatory terms to
define the court’s obligation to treat the pending appeal as if it were from
the subsequent order or judgment.
       Razberi argues that Rule 27.3 is inapplicable and, although the
interlocutory appeal admittedly presents a live controversy, Chen’s
failure to appeal the final judgment precludes a merits-based disposition
of the jurisdictional challenge. 23


       21   Id. at *6-7.
       22   Id. at *7 (quoting Verburgt, 959 S.W.2d at 616-17).
       23 Razberi also argues that Chen waived Rule 27.3’s application by
failing to raise it in response to the motion to dismiss. We disagree. New
arguments subsumed within the issues argued below can be raised for the first



                                         7
                                          II
       The main dispute concerns Rule 27.3’s application and, more
specifically, whether the final judgment “modified” or “vacated” the
special-appearance order, as contemplated by the rule.                  Razberi
contends that “merger” of an interlocutory order into a final judgment—
which all concede happened here—is neither a modification nor vacatur
of a prior order, so Rule 27.3 does not apply. Chen argues that our
opinion in Roccaforte v. Jefferson County is on point and expressly holds
to the contrary. 24 In Roccaforte, we held that Rule 27.3 allowed the court
of appeals—and by extension, this Court—to reach the merits of a
jurisdictional issue after the interlocutory order on appeal had “merged
into the [final] judgment.” 25
       Razberi further contends that, even if merger satisfies Rule 27.3’s
predicates, a second notice of appeal is nonetheless required under
caselaw holding that interlocutory appeals presenting still-live
controversies had become moot when the orders on appeal had merged



time in a motion for rehearing. See Chi. Title Ins. Co. v. Cochran Invs., Inc.,
602 S.W.3d 895, 907 n.13 (Tex. 2020); State Off. of Risk Mgmt. v. Martinez, 539
S.W.3d 266, 275 (Tex. 2017). Razberi moved for dismissal on a single ground—
mootness. Chen’s initial non-waiver argument under Rule 120a may have
been off the mark, as the court of appeals held, but his argument on rehearing
that the appeal was not moot under Rule 27.3 was nonetheless a “new
argument” on the only dismissal issue argued to the court and was not itself a
“new issue.” Furthermore, the court of appeals granted Chen’s motion for
rehearing, allowing the parties to present new arguments pertaining to
mootness. Accordingly, Chen’s argument under Rule 27.3 was properly before
the court when it later reinstated the dismissal of his appeal.
       24   341 S.W.3d 919 (Tex. 2011).
       25 Id. at 924-25 (“Although not relying on rule 27.3, the court of appeals
took a similar approach, treating Roccaforte’s appeal as though it were from
the final judgment.”).



                                          8
into final judgments. 26 In arguing that a second notice of appeal is
required for an appellate court to reach the merits of the pending appeal
after merger, Razberi principally relies on cases in which the parties had
chosen to file notices of appeal from the final judgments, so the courts
were presented with separately perfected appeals in which the same live
controversy could be raised. 27 Chen did not appeal the final judgment,
so those cases are procedurally distinguishable, but Razberi asserts
that, by citing to Chen I, our opinion in Panda Power establishes that
“procedural mootness” of an interlocutory appeal ensues after rendition
of final judgment even if the judgment has not been appealed. Despite
Rule 27.3’s language making an appeal from a subsequent order or
judgment discretionary if a prior order or judgment has been modified
or vacated while on appeal, 28 Razberi reads Panda Power as requiring—
rather than permitting—the live issue to be raised in an appeal from the
final judgment.
       We agree with Chen that Rule 27.3 applies and the court of
appeals erred in failing to treat the appeal of the special-appearance




        See Tex. Dep’t of Transp. v. Flores, 513 S.W.3d 826, 827 (Tex. App.—
       26

El Paso 2017, no pet.); Henry v. Flintrock Feeders, Ltd., No. 07-04-0224-CV,
2005 WL 1320121, at *1 (Tex. App.—Amarillo June 1, 2005, no pet.) (mem.
op.).
       27See Flores, 513 S.W.3d at 827; Henry, 2005 WL 1320121, at *1; City
of Lancaster, 2017 WL 2875520, at *1; Tex. Dep’t of Pub. Safety v. Alexander,
No. 03‑04‑00439‑CV, 2005 WL 8147252, at *1 (Tex. App.—Austin Apr. 14,
2005, no pet.) (mem. op.).
       28 Cf. Bonsmara Nat. Beef Co., LLC v. Hart of Tex. Cattle Feeders, LLC,
603 S.W.3d 385, 391 (Tex. 2020) (interpreting the word “may” as “creat[ing]
discretionary authority or grant[ing] permission or a power” (alterations in
original) (quoting Hernandez v. Ebrom, 289 S.W.3d 316, 318 (Tex. 2009))).



                                      9
order as an appeal from the final judgment into which the ruling
merged.
                                       A
       Rule 27.3’s applicability is decisively answered by Roccaforte, in
which we held that the rule preserved a pending interlocutory appeal
even after rendition of a final judgment. 29           Roccaforte involved a
procedural scenario somewhat analogous to this case. There, Deputy
Constable Larry Roccaforte had sued Jefferson County and Constable
Jeff Greenway, asserting claims arising from termination of his
employment. 30 The trial court indicated that it would grant the County’s
plea to the jurisdiction and sever those claims from the underlying case
but did not immediately do so. 31 The case then proceeded to a jury trial
only against the Constable, and after the jury returned a verdict
favorable to the Deputy Constable, 32 the trial court entered an order
granting the County’s jurisdictional plea. 33 However, the court did not
sever the claims against the County, and before the trial court had
rendered any judgment on the jury’s verdict, the Deputy Constable
perfected an interlocutory appeal from the order granting the County’s
plea to the jurisdiction. 34



       29   341 S.W.3d at 924-25.
       30   Id. at 920.
       31   Id.
       32  Because our opinion today discusses two separate appeals and
petitions for review filed by Deputy Constable Roccaforte, we refer to him by
his official title to avoid confusion with the case name of the relevant opinion.
       33   Id.
       34   Id.



                                       10
      By statute, the trial-court proceedings were subject to an
automatic stay during the pendency of the interlocutory appeal, but the
trial court nonetheless proceeded to grant, in part, the Constable’s
motion for judgment notwithstanding the verdict and, accordingly,
rendered a “final judgment” that was only partially favorable to the
Deputy Constable. The final judgment expressly denied “all relief no
[sic] granted in [the] judgment.” 35 Although the County was not a party
to the jury trial, the final judgment’s caption included the County. 36
      Both the Deputy Constable and the Constable appealed the final
judgment, but that separate appeal did not include any of the Deputy
Constable’s claims against the County. 37 In the appeal from the final
judgment, the court of appeals rendered a take-nothing judgment
against the Deputy Constable. 38 On the same day we issued the opinion
in   Roccaforte—which          involved    only       the   separately   perfected
interlocutory appeal between the Deputy Constable and the County—
we denied the Deputy Constable’s petition for review on his claims
against the Constable. 39
      In the interlocutory appeal, the court of appeals had issued a
ruling on the merits that was favorable to the County, and we granted
the Deputy Constable’s petition for review. 40 Because only the Deputy


      35   Id. at 920-21 (alterations in original).
      36   Id. at 921.
      37   Id.
      38 Id. (citing Greenway v. Roccaforte, No. 09-08-00529-CV, 2009 WL
3460683, at *15 (Tex. App.—Beaumont Oct. 29, 2009, pet. denied) (mem. op.)).
      39   Id. at 921 & n.1.
      40   Id. at 921.



                                          11
Constable’s separately perfected interlocutory appeal was before this
Court, a question arose about whether the trial court’s final judgment
had mooted the interlocutory appeal. 41 Relying on Rule 27.3, we held
that it did not. 42 We explained that, by “merg[ing]” the interlocutory
order into the final judgment, the final judgment “implicitly modified”
the interlocutory order, so the continuing appeal could be treated as
relating to that final judgment. 43 We said that “although the trial court’s
final judgment did not expressly modify its interlocutory order . . . [it]
necessarily replaced the interlocutory order, which merged into the
judgment, even though [the Deputy Constable’s] interlocutory appeal
remained         pending.” 44   We   then   explained   that,   under   such
circumstances, Rule 27.3 treats the interlocutory appeal as an appeal
from the final judgment, allowing a disposition on the merits “rather
than dismiss[al of] the interlocutory appeal as moot.” 45
      For all intents and purposes, the relevant procedural posture in
Roccaforte was just like this one. With respect to the Deputy Constable’s
claims against the County, there was an interlocutory order and an
interlocutory appeal, and during the pendency of that appeal, the trial
court rendered a final judgment in the nonappealing party’s favor, which
the appealing party never appealed. Nonetheless, we held that the



      41  Id. (observing that because Roccaforte “did not complain about the
County’s dismissal in his appeal from the final judgment[,] [h]is separate
interlocutory appeal . . . rests on a precipice of mootness”).
      42   Id. at 924-25.
      43   Id. at 924.
      44   Id.
      45   Id. at 924-25.



                                      12
merits of the previously perfected appeal were properly before us
because, under Rule 27.3, that appeal was not moot—neither
procedurally nor substantively.
      Razberi reads Roccaforte as turning on a significant substantive
change between the interlocutory order and the final judgment—
inferring that our decision was based on the disposition against the
County being implicitly changed from dismissal without prejudice to
dismissal with prejudice. But our opinion in Roccaforte said nothing of
the sort. We plainly—and only—said that the merger of one into the
other was a modification for purposes of Rule 27.3’s application.
Razberi’s suggestion that a modification has to be something more
significant than merger does not accord with Roccaforte’s analysis and
adds words of limitation not found in Rule 27.3’s text.         It is also
discordant with the ordinary meaning of the word “modify,” which
means “[t]o make somewhat different.” 46
      In not requiring a second notice of appeal on the still-live issue in
the already pending interlocutory appeal, Roccaforte’s holding and
procedural posture is consistent with Rule 27.3’s specific language,
which requires the court of appeals to treat the existing appeal as if it
were from the subsequent judgment rather than requiring a subsequent
appeal to include the issues in the prior appeal. That is, the pending
appeal is expressly continued without the necessity of filing a second
notice of appeal. This conclusion is further consistent with the rule’s
language making an appeal from a subsequent judgment discretionary
while mandating that the existing appeal be treated as continuing.



      46   See BLACK’S LAW DICTIONARY (11th ed. 2019).



                                     13
       As we explain below, Panda Power cannot be read as repudiating
either Roccaforte or Rule 27.3’s express language. In arguing to the
contrary, Razberi places more weight on Panda Power’s citation to
Chen I than the opinion allows.
                                       B
       Panda Power generally discusses mootness principles in cases
involving appeals that had been perfected from both an interlocutory
order and a final judgment, but it also includes a citation to Chen I,
which did not. Even so, Panda Power pointedly discusses the precise
scenario presented here in observing that, after merger of an
interlocutory order into a final judgment, Rule 27.3 would require an
intermediate appellate court to treat the interlocutory appeal as from
the final judgment rather than as an appeal from the prior interlocutory
order. 47
       Panda Power involved a materially different procedural posture
than this case. There, the interlocutory appeal was no longer pending
in the court of appeals when the trial court rendered a final judgment,
which was then timely appealed. 48 Rather, the trial court rendered final
judgment after the petition for review from the interlocutory appeal had
been filed in this Court. Although the sovereign-immunity issues on
appeal here remained live controversies, rendition of the final judgment
caused us to question whether the appeal pending in this Court was
procedurally mooted by merger of the interlocutory order into the final




       47   See Panda Power, 619 S.W.3d at 637 n.17.
       48   Id. at 632-33.



                                      14
judgment, which, by that time, was under the jurisdiction of the
intermediate appellate court. 49
      In holding that the interlocutory appeal in this Court was
procedurally moot, we clarified that, had the trial court “entered a final
judgment before the court of appeals” disposed of the interlocutory
appeal and a related mandamus petition, “rule 27.3 would have required
the court of appeals to treat [the interlocutory appeal] as an appeal from
the final judgment, and not from the prior interlocutory order denying
ERCOT’s jurisdictional plea, which merged into the final judgment.” 50
However, given Panda Power’s procedural posture, “the court of appeals
could not have treated the interlocutory appeal as an appeal from the
final judgment because the [interlocutory] appeal was no longer pending
[in that court] when the trial court entered the final judgment, so
rule 27.3 could not have applied.” 51 Rule 27.3 can and does apply here.
      Whatever Razberi infers from the general principles discussed in
Panda Power does not negate our more specific explanation of how
Rule 27.3 applies under circumstances identical to these.        Nor can
Panda Power be read as rejecting Roccaforte’s clear holding, which
makes that rule applicable under materially indistinguishable
circumstances. 52     Indeed, although the Court was divided in Panda
Power on whether and how Rule 27.3 would apply in the odd procedural
posture of that case, we were unanimous that the rule would compel the


      49   Id. at 633-34.
      50   Id. at 637 n.17 (emphasis added).
      51   Id.
      52 Id. (contrasting the procedural posture in Panda Power with the
procedural posture in Roccaforte).



                                       15
court of appeals to give continuing effect to a notice of appeal in a
pending interlocutory appeal that was not substantively moot. 53
Consequently, by operation of the rule, the pre-existing notice of appeal
effectively “raise[s] the live substantive issue in an appeal from the final
judgment.” 54
                                       C
       Reasonably construed, the Rules of Appellate Procedure do not
require Chen to forfeit substantive constitutional rights that were
timely presented to the court of appeals for review.             In fact, they
mandate the contrary. Moreover, “[t]his Court has never wavered from
the principle” that “the right of appeal should not be lost due to
procedural technicalities.” 55 To that end, we have repeatedly instructed
that “a court of appeals has jurisdiction over any appeal in which the
appellant files an instrument in a bona fide attempt to invoke the


       53 Compare id. (concluding Rule 27.3 could not apply in Panda Power
because the interlocutory appeal was no longer pending in the court of appeals
when the trial court entered final judgment and, even if the court of appeals
could have granted Panda’s motion for rehearing, the rule did not require it to
do so), with id. at 646 & n.15 (Hecht, C.J., dissenting) (explaining that since
the court of appeals still retained plenary jurisdiction over the interlocutory
appeal for a thirty-day period after it denied Panda’s motion for rehearing, this
Court was incorrect in concluding that Rule 27.3 could not apply “because the
appeal was no longer pending”).
       54 See id. at 636 (“When [procedural mootness] occurs, the complaining
party’s remedy is to raise the live substantive issue in an appeal from the final
judgment.”).
       55Verburgt, 959 S.W.2d at 616 (“[A]ppellate courts should not dismiss
an appeal for a procedural defect whenever any arguable interpretation of the
Rules of Appellate Procedure would preserve the appeal.”); Roccaforte, 341
S.W.3d at 924; see Ryland Enter., Inc. v. Weatherspoon, 355 S.W.3d 664, 665-66
(Tex. 2011) (holding that the court of appeals erred in dismissing an appeal
because an arguable interpretation of the appellate rules allowed a premature,
pre-judgment motion to extend an appellate timetable).



                                       16
appellate court’s jurisdiction.” 56 That certainly is the case here, where
Chen properly invoked the appellate court’s jurisdiction over the special
appearances.
       Lest there be any lingering doubt about whether the court of
appeals should require a second “protective” notice of appeal to preserve
a substantively live issue in a pending appeal, Roccaforte and Rule 27.3
support the conclusion that, if an order on interlocutory appeal merges
into a final judgment, the court of appeals must treat the initial appeal
as if it were an appeal from final judgment. Any party to the judgment
may also appeal the final judgment 57—and must if they want to expand
the issues beyond those that are already the subject of a timely perfected
appeal. 58 Otherwise, such matters are not brought within the court of
appeals’ jurisdiction. 59     Prudent lawyers might also choose to file a
second protective notice of appeal from the final judgment to avoid any
uncertainty about whether appellate issues they wish to raise are within
the scope of the previously filed appeal. 60


       56   Verburgt, 959 S.W.2d at 616.
            TEX. R. APP. P. 27.3 (“Any party may nonetheless appeal from
       57 See

the subsequent order or judgment.”).
       58   See TEX. R. APP. P. 25.1.
       59   See id.
       60 We are not persuaded, as Razberi argues, that requiring a second
notice of appeal is necessary to ensure that a nonappealing party has an
opportunity to file an appeal or cross-appeal complaining of errors in a final
judgment. First, litigants aggrieved by a final judgment may appeal that
judgment even if no other party perfects an appeal. So even if the
prior-appealing party fails to file a notice of appeal from the final judgment,
that would not prevent the opposing party from doing so on its own accord.
Second, Texas Rule of Appellate Procedure 26.1(d) contemplates that a litigant
may have no interest in appealing an alleged error in a judgment unless



                                        17
                                       III
       When an interlocutory order that is on appeal in the court of
appeals merges into a final judgment, Rule 27.3 prevents that appeal
from becoming procedurally moot.             Chen perfected an interlocutory
appeal challenging personal jurisdiction; that appeal was pending in the
court of appeals when the trial court rendered final judgment; the
interlocutory order merged into the final judgment, but Rule 27.3
continues that appeal as if it were from the final judgment; and the
pre-existing appeal still presents a live controversy. Accordingly, the
appeal from the trial court’s special-appearance ruling was neither
substantively nor procedurally moot, and the court of appeals’ dismissal
of the appeal was erroneous.
       Although we agree with Chen that a second notice of appeal was
not required, we note that Chen does not argue, and we do not hold, that
Rule 27.3 operates to perfect an appeal as to any other issues resolved
by the final judgment that were not encompassed by the pre-existing
appeal. Any party seeking to challenge issues not already pending
before the appellate court must file a notice of appeal from the final
judgment. Although any litigant in this case could have filed a notice of



another party chooses to appeal and challenge the judgment. For that reason,
“[i]f any party timely files a notice of appeal, another party may file a notice of
appeal within [the time period for perfecting an appeal] or 14 days after the
first filed notice of appeal, whichever is later.” TEX. R. APP. P. 26.1(d). Giving
effect to Rule 27.3 does not deprive a litigant of making this choice. A litigant
desiring to appeal a final order as to an issue that has merged into the order
will already be on notice of a pending appeal raising the issue and may perfect
an appeal in the ordinary manner. And if the prior-appealing party does elect
to appeal other issues arising from the final judgment, any other litigant would
still be able to take advantage of the fourteen-day grace period Rule 26.1(d)
affords to cross-appellants.



                                        18
appeal from the final judgment to broaden the issues, no one did.
Accordingly, we reverse and remand to the court of appeals to consider
only the merits of the personal-jurisdiction issue.




                                        John P. Devine
                                        Justice

OPINION DELIVERED: May 27, 2022




                                   19